               Case 1:19-cv-09462-PGG Document 1 Filed 10/13/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PATRICK NAM,

                                   Plaintiff,                    Docket No. 1:19-cv-9462

           - against -                                           JURY TRIAL DEMANDED

 MOSCHINO USA, INC.

                                   Defendant.


                                            COMPLAINT

          Plaintiff Patrick Nam (“Nam” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant Moschino USA, Inc. (“Moschino” or “Defendant”)

hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of model Golden Barbie at New York’s fashion week, owned and

registered by Nam, a New York based professional photographer. Accordingly, Nam seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

          3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.
            Case 1:19-cv-09462-PGG Document 1 Filed 10/13/19 Page 2 of 5



       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Nam is a professional photographer in the business of licensing his photographs to

online and print media for a fee having a usual place of business at 81 Mattlage Place,

Englewood, New Jersey 07631.

       6.      Upon information and belief, Moschino is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business 30 West

56th Street, New York, New York 10019. Upon information and belief, Moschino is registered

with the New York State Department of Corporations to do business in New York. At all times

material, hereto, Moschino has operated their Instagram Page at the URL:

www.Instagram.com/Moschino (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Nam photographed model Golden Barbie at New York’s fashion week (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Nam is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-173-313.

       B.      Defendant’s Infringing Activities

       10.     Moschino ran the Photograph on the Website as marketing to promote their brand.

See URL: https://www.instagram.com/p/B2MpVT9hGHG/?igshid=1jluv7zk67bc9. Screenshots

of the Photograph on the Website are attached hereto as Exhibit B.
            Case 1:19-cv-09462-PGG Document 1 Filed 10/13/19 Page 3 of 5



          11.   Moschino did not license the Photograph from Plaintiff for its Website, nor did

Moschino have Plaintiff’s permission or consent to publish the Photograph on its Website.

          12.   The Website received 14,268 likes.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          13.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          14.   Moschino infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Moschino is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          15.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          18.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).
            Case 1:19-cv-09462-PGG Document 1 Filed 10/13/19 Page 4 of 5



       19.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Moschino be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       October 13, 2019
                                                               LIEBOWITZ LAW FIRM, PLLC
                                                               By: /s/Richard Liebowitz
                                                               Richard P. Liebowitz, Esq.
                                                               11 Sunrise Plaza, Suite 305
                                                               Valley Stream, New York 11580
                                                               Tel: (516) 233-1660
Case 1:19-cv-09462-PGG Document 1 Filed 10/13/19 Page 5 of 5



                                      RL@LiebowitzLawFirm.com

                                     Attorneys for Plaintiff Patrick Nam
